JONES, District Judge.
In the view taken by the Court on the motions, oral argument requested by the defendant seems unnecessary. The District Court is one of limited jurisdiction which the Congress can grant or take away. Jurisdiction is never a question to be left to doubt. If the Congress grants it it must appear by clear and unambiguous provisions. No grant of jurisdiction either directly or by delegation provides a forum here for the violation of Executive Order No. 9240, 40 U.S.C.A. § 326 note.
Motions of defendant will be sustained.